DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 08 October 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “domain control unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “a vehicle controller for controlling the steering of the vehicle using the determined distortion degree”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the metes and bounds of this limitation encompass and therefore claim 1 is rendered indefinite. Specifically, it is unclear based on the currently provided claim language, how the 
	Regarding claims 2-9, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 10, Applicant provides the claim limitation, “wherein the domain control unit… controls the steering of the vehicle using the determined distortion degree”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the metes and bounds of this limitation encompass and therefore claim 10 is rendered indefinite. Specifically, it is unclear based on the currently provided claim language, how the “determined distortion degree” is used to control (i.e. influence, affect, etc.) the steering of the vehicle. For example, does the determined distortion degree adjust (i.e. change, modify, etc.) an assistive steering torque of the vehicle, or alternatively, does the determined distortion degree change the level of autonomy (i.e. autonomous driving, 
	Regarding claims 11-15, these claims are either directly or indirectly dependent upon independent claim 10, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 16, Applicant provides the claim limitation wherein “the determined distortion degree is used to control the steering of the vehicle”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the metes and bounds of this limitation encompass and therefore claim 16 is rendered indefinite. Specifically, it is unclear based on the currently provided claim language, how the “determined distortion degree” is used to control (i.e. influence, affect, etc.) the steering of the vehicle. For example, does the determined distortion degree adjust (i.e. change, modify, etc.) an assistive steering torque of the vehicle, or alternatively, does the determined distortion degree change the level of autonomy (i.e. autonomous driving, semi-autonomous driving, manual driving) for controlling the steering of said vehicle, or further does the determined distortion degree change the priority of the detected/sensed information used in controlling said steering of the vehicle, or some other variation 
Regarding claim 17, Applicant provides the claim limitation, “controlling the steering of the vehicle using the determined distortion degree”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the metes and bounds of this limitation encompass and therefore claim 17 is rendered indefinite. Specifically, it is unclear based on the currently provided claim language, how the “determined distortion degree” is used to control (i.e. influence, affect, etc.) the steering of the vehicle. For example, does the determined distortion degree adjust (i.e. change, modify, etc.) an assistive steering torque of the vehicle, or alternatively, does the determined distortion degree change the level of autonomy (i.e. autonomous driving, semi-autonomous driving, manual driving) for controlling the steering of said vehicle, or further does the determined distortion degree change the priority of the detected/sensed information used in controlling said steering of the vehicle, or some other variation and/or alternative thereof. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 18, Applicant provides the claim limitation, “a vehicle controller for controlling the steering of the vehicle using whether the determined lane is misrecognized and the determined distortion degree”, however, based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, it is unclear what the metes and bounds of this limitation encompass and therefore claim 18 is rendered indefinite. Specifically, it is unclear based on the currently provided claim language, how the “determined distortion degree” 
Regarding claims 19 and 20, these claims are either directly or indirectly dependent upon independent claim 18, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.



	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandita et al (US 2017/0057502 A1, hereinafter Pandita).
Regarding claim 1, Pandita discloses an apparatus for controlling a vehicle (Figure 1, vehicle 100) by determining a distortion in lane recognition, the apparatus comprising: 
a lane recognizer (Figure 1, travel lane marker identification module 132) including an image sensor (Figure1, camera(s) 129) disposed in the vehicle to have a view of the outside of the vehicle and configured to capture image data and a processor configured to process the image data captured by the image sensor, and recognizing a front driving lane of the driving vehicle (Figures 1, 3 & 4; at least as in paragraphs 0037, 0044-0045 and 0081-0084, specifically as shown in at least Figure 4, steps 410-440); and 
a controller (Figure 1, processor 110) configured to control the vehicle by determining a distortion in lane recognition based at least in part on the processing of the image data (Figures 1, 3 & 4; at least as in paragraphs 0067-0072, 0075-0078 and 0085-0089, specifically as shown in at least Figure 3, wherein said vehicle is controlled based on the reliability of the lane sensor data), 
wherein the controller includes an error variance calculator (Figure 1, travel lane parameter reliability module 135) for calculating an error variance of the recognized lane (at least as in paragraphs 0058-0063, wherein the travel lane parameter reliability module 135 is configured to determine which if any of the set of travel lane parameters are reliable), a distortion degree determiner (Figure 1, redundant lane parameter estimation module 136) for determining a distortion degree of the recognized lane using 
Regarding claim 2, Pandita further discloses wherein the distortion degree determiner determines that the recognized lane has a low reliability and is distorted when the error variance is greater than a preset threshold (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 3, Pandita further discloses wherein the distortion degree determiner determines that the recognized lane has a high reliability and is not distorted when the error variance is less than or equal to a preset threshold (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 4, Pandita further discloses wherein the controller further includes a preceding vehicle existence determiner for determining the existence of the preceding vehicle when the 
Regarding claim 5, Pandita further discloses wherein when the preceding vehicle existence determiner determines that the preceding vehicle exists, the vehicle controller performs lateral vehicle control using the driving trajectory of the preceding vehicle, and when the preceding vehicle existence determiner determines that the preceding vehicle does not exist, the vehicle controller stops the lateral vehicle control (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 6, Pandita further discloses wherein the lane recognized by the lane recognizer is an intersection zigzag lane, and the error variance calculator calculates an error variance of the recognized intersection zigzag lane (Figures 1, 3 & 4; at least as in paragraphs 0044-0045 and 0058-0063, wherein the travel lane marker identification module 132 is configured to detect, determine, assess, measure, analyze, recognize, and/or to identify travel lane markers and/or other road markers from visual data, and further wherein said visual data is utilized by the travel lane reliability module 135 to determine the reliability of the travel lane (i.e. road marker) parameters).  Examiner notes wherein detected “road markers” would implicitly include road markings that are well-known (e.g. an intersection zigzag lane, crosswalks, intersection lane guides, toll gate lanes, HOV lanes, etc.).
Regarding claim 7, Pandita further discloses wherein the lane recognized by the lane recognizer is a lane due to an intersection crosswalk, and the error variance calculator calculates an error variance of the recognized lane due to the intersection crosswalk (Figures 1, 3 & 4; at least as in paragraphs 0044-0045 and 0058-0063, wherein the travel lane marker identification module 132 is configured to detect, determine, assess, measure, analyze, recognize, and/or to identify travel lane markers and/or other road markers from visual data, and further wherein said visual data is utilized by the travel lane reliability module 135 to determine the reliability of the travel lane (i.e. road marker) parameters).  Examiner notes wherein detected “road markers” would implicitly include road markings that are well-known (e.g. an intersection zigzag lane, crosswalks, intersection lane guides, toll gate lanes, HOV lanes, etc.).
Regarding claim 8, Pandita further discloses wherein the lane recognized by the lane recognizer is a lane due to an intersection lane guide line, and the error variance calculator calculates an error variance of the recognized lane due to the intersection lane guide line (Figures 1, 3 & 4; at least as in paragraphs 0044-0045 and 0058-0063, wherein the travel lane marker identification module 132 is configured to detect, determine, assess, measure, analyze, recognize, and/or to identify travel lane markers and/or other road markers from visual data, and further wherein said visual data is utilized by the travel lane reliability module 135 to determine the reliability of the travel lane (i.e. road marker) parameters).  Examiner notes wherein detected “road markers” would implicitly include road markings that are well-known (e.g. an intersection zigzag lane, crosswalks, intersection lane guides, toll gate lanes, HOV lanes, etc.).
Regarding claim 9, Pandita further discloses wherein the lane recognized by the lane recognizer is a toll gate lane, and the error variance calculator calculates an error variance of the recognized toll gate lane (Figures 1, 3 & 4; at least as in paragraphs 0044-0045 and 0058-0063, wherein the travel lane marker identification module 132 is configured to detect, determine, assess, measure, analyze, recognize, and/or to identify travel lane markers and/or other road markers from visual data, and further wherein said visual data is utilized by the travel lane reliability module 135 to determine the reliability of the travel lane (i.e. road marker) parameters).  Examiner notes wherein detected “road markers” would implicitly include road markings that are well-known (e.g. an intersection zigzag lane, crosswalks, intersection lane guides, toll gate lanes, HOV lanes, etc.).
Regarding claim 10, Pandita discloses an apparatus for controlling a vehicle (Figure 1, vehicle 100) by determining a distortion in lane recognition, the apparatus comprising: 
a lane recognizer (Figure 1, travel lane marker identification module 132) including an image sensor (Figure1, camera(s) 129) disposed in the vehicle to have a view of the outside of the vehicle and configured to capture image data (Figures 1, 3 & 4; at least as in paragraphs 0037, 0044-0045 and 0081-0084, specifically as shown in at least Figure 4, steps 410-440); and 
a domain control unit (Figure 1, processor 110) configured to recognize a front driving lane of the vehicle by processing image data captured by the image sensor and to control at least one driver assistance system provided in the vehicle (Figures 1, 3 & 4; at least as in paragraphs 0067-0072, 0075-0078 and 0085-0089, specifically wherein the vehicle includes at least an automated driving module 120 that can be operatively connected and communicate with various vehicle systems for controlling said vehicle),

Regarding claim 11, Pandita further discloses wherein the domain control unit determines that the recognized lane has a low reliability and is distorted when the error variance is greater than a preset threshold (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 12, Pandita further discloses wherein the domain control unit determines that the recognized lane has a high reliability and is not distorted when the error variance is less than or equal to a preset threshold (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 13, Pandita further discloses wherein the domain control unit determines that a preceding vehicle exists when it is determined that the recognized lane has a low reliability and is distorted (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 14, Pandita further discloses wherein when it is determined that the preceding vehicle exists, the domain control unit performs lateral vehicle control using the driving trajectory of the preceding vehicle, and when it is determined that the preceding vehicle does not exist, the domain control unit stops the lateral vehicle control (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).
Regarding claim 15, Pandita further discloses wherein when the recognized lane is an intersection zigzag lane, the domain control unit calculates an error variance of the recognized intersection zigzag lane (Figures 1, 3 & 4; at least as in paragraphs 0044-0045 and 0058-0063, wherein the travel lane marker identification module 132 is configured to detect, determine, assess, measure, analyze, recognize, and/or to identify travel lane markers and/or other road markers from visual data, and further wherein said visual data is utilized by the travel lane reliability module 135 to determine the reliability of the travel lane (i.e. road marker) parameters).  Examiner notes wherein detected “road markers” would implicitly include road markings that are well-known (e.g. an intersection zigzag lane, crosswalks, intersection lane guides, toll gate lanes, HOV lanes, etc.).
Regarding claim 16, Pandita discloses an image sensor (Figure1, camera(s) 129) disposed in a vehicle (Figure 1, vehicle 100) to have a view of the outside of the vehicle and configured to capture image data, wherein: 
the image data is, by being processed by a processor, used to recognize a front driving lane of the vehicle (Figures 1, 3 & 4; at least as in paragraphs 0037, 0044-0045 and 0081-0084, specifically as shown in at least Figure 4, steps 410-440), calculate an error variance of the recognized lane (at least as in paragraphs 0058-0063, wherein the 
Regarding claim 17, Pandita discloses a method for controlling a vehicle (Figure 1, vehicle 100) by determining a distortion in lane recognition, the method comprising: 
recognizing a front driving lane of the vehicle (Figures 1, 3 & 4; at least as in paragraphs 0037, 0044-0045 and 0081-0084, specifically as shown in at least Figure 4, steps 410-440); 
calculating an error variance of the recognized lane (at least as in paragraphs 0058-0063, wherein the travel lane parameter reliability module 135 is configured to determine which if any of the set of travel lane parameters are reliable); 
determining a distortion degree of the recognized lane using the error variance (at least as in paragraphs 0066-0072, wherein the redundant lane parameter estimation module 136 can select a different mode for determining travel lane parameters based on the information sources available at a given time (e.g., which sensors are reliable or good measurements)); and 

Regarding claim 18, Pandita discloses an apparatus for controlling a vehicle (Figure 1, vehicle 100) by determining a distortion in lane recognition, the apparatus comprising: 
a lane recognizer (Figure 1, travel lane marker identification module 132) including an image sensor (Figure1, camera(s) 129) disposed in the vehicle to have a view of the outside of the vehicle and configured to capture image data and a processor configured to process the image data captured by the image sensor, and recognizing a front driving lane of the driving vehicle (Figures 1, 3 & 4; at least as in paragraphs 0037, 0044-0045 and 0081-0084, specifically as shown in at least Figure 4, steps 410-440); and 
a controller (Figure 1, processor 110) configured to control the vehicle by determining a distortion in lane recognition based at least in part on the processing of the image data (Figures 1, 3 & 4; at least as in paragraphs 0067-0072, 0075-0078 and 0085-0089, specifically as shown in at least Figure 3, wherein said vehicle is controlled based on the reliability of the lane sensor data), 
wherein the controller includes a lane misrecognition determiner (Figure 1, detection range determination module 133) for importing view range information from the recognized lane information and determining whether the lane is misrecognized 
Regarding claim 19, Pandita further discloses wherein the controller further includes a preceding vehicle existence determiner for determining whether a preceding vehicle exists in the front of the vehicle when the lane misrecognition determiner determines that the view range is 
Regarding claim 20, Pandita further discloses wherein when the preceding vehicle existence determiner determines that the preceding vehicle exists, the vehicle controller performs lateral vehicle control using the driving trajectory of the preceding vehicle, and when the preceding vehicle existence determiner determines that the preceding vehicle does not exist, the vehicle controller stops the lateral vehicle control (Figures 3 & 4; at least as in paragraphs 0067-0072 and 0081-0088).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664